Case 1:20-cr-10319-ADB Document 1-1 Filed 12/10/20 Page 1 of 2

®@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. U Investigating Agency DOT-OIG

City Framingham Related Case Information:

County Middlesex Superseding Ind./ Inf. Case No.

 

Same Defendant New Defendant
Magistrate Judge Case Number
Search Warrant Case Number 20-2373-MBB
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

Defendant Name _DANIEL J. GRIFFIN Juvenile: [-] Yes [¥]No
Is this person an attorney and/or a member of any state/federal bar: [ ] Yes No
Alias Name
Address (City & State) Belmont, MA
Birth date (Yr only); 1963 SSN (last4#);_ 1020 Sex M__ Race: White Nationality; U.S
Defense Counsel if known: Kristen Schuler Scammon, Esq Address Torres, Scammon, Hincks & Day, LLP
Bar Number 35 India Street, Boston MA

 

U.S. Attorney Information:

 

 

 

AUSA —__Dustin Chao Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [V]Yes[]No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2) Yes [ ]No

Matter to be SEALED: Yes [] No

(V | Warrant Requested [| Regular Process [ ] In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[Already in Federal Custody as of in

[_ Already in State Custody at [_ ]Serving Sentence [Awaiting Trial
[Jon Pretrial Release: Ordered by: on

Charging Document: []com plaint [ | Information Indictment

Total # of Counts: [ |Petty = [_]Misdemeanor —_ Felony 21

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 12/10/2020 Signature of AUSA: s/ Dustin chao)
Case 1:20-cr-10319-ADB Documenti-1 Filed 12/10/20

J8 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

Page 2 of 2

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Daniel J. Griffin

U.S.C. Citations

Index Key/Code Description of Offense Charged
18 U.S.C. 1343 (Wire Fraud)
Set |

Count Numbers

3-6, 7-10

 

 

18 U.S.C. 666 (Federal Program Theft)
Set 2

 

26 U.S.C. 7206(2) (False Tax Returns)
Set 3

11-21

 

 

18 U.S.C. 371 (Conspiracy)
Set 4

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
